        Case 8:20-mj-00834-DUTY Document 10 Filed 12/02/20 Page 1 of 1 Page ID #:17




                                                                                          U.S. DISTRICT
                                                                                                           COURT'

                                                                                                  ~ I~il




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                I casE rruMBEx
                                              PLAINTIFF
                           v.                                      8:20-MJ-00834

   BLANCA VANESA MENDOZA
                                                              ORDER FOR TEMPORARY DETENTION
                                                               PENDING HEARING PURSUANT TO
                                         DEFENDANT(S).                BAIL REFORM ACT
                                                                  RE: OUT OF DISTRICT CASE




    IT IS ORDERED that a detention hearing is hereby set on the calendar of the U. S. District Court for the
         Southern                    District of California                                , at a date and time to
be determined by that Court, following defendant's transfer to that District by the United States Marshal.

   Pending said detention hearing, the defendant shall be held in custody by the United States Marshal or other
custodial officer, to wit:                                                 ,and produced for the hearing.

    ~ The Court finds good cause for continuance of the detention hearing in excess offive(5) days.



Dated:        December 2, 2020
                                                          tumn D. Spaeth U.S. Magistrate Judge




                  ORDER FOR TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
                                           RE: OUT OF DISTRICT CASE
M-9 (06/98)                                                                                                   Page 1 of 1
